Citation Nr: 1236552	
Decision Date: 10/22/12    Archive Date: 11/05/12

DOCKET NO.  06-25 152	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Lincoln, Nebraska


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Eckart, Counsel



INTRODUCTION

The Veteran served on active duty from November 1955 to October 1957.

This appeal to the Board of Veterans' Appeals (Board) arose from an April 2006 rating decision in which the RO denied entitlement to a TDIU.  In April 2006, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in July 2006, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in August 2006.

In September 2010, the Board remanded the claim on appeal to the RO, via the Appeals Management Center (AMC) in Washington, DC, for further action, to include additional development of the evidence.  After accomplishing further action, the AMC continued to deny the claim (as reflected in a September 2011 supplemental SOC (SSOC)) and returned the matter to the Board for further consideration.

In December 2011, the undersigned granted the motion of the Veteran's representative to advance this appeal on the Board's docket, pursuant to 38 U.S.C.A. § 7107(a)(2)(C)  (West 2002) and 38 C.F.R. § 20.900(c) (2011).

In December 2011, the Board again remanded this matter to the RO, via the AMC, for further action.  After accomplishing further action, the AMC continued to deny the claim (as reflected in a September 2012 supplemental SSOC and returned the matter to the Board for further consideration.

For the reasons expressed below, the matter on appeal is, again, being remanded to the RO, via the AMC. VA will notify the Veteran when further action, on his part, is required. 



REMAND

Unfortunately, the Board finds that further RO action on the Veteran's claim for a TDIU is warranted, even though such will, regrettably, further delay an appellate decision on this matter.

A remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

As noted by the Board in the previous remands of September 2010 and December 2011, the Veteran has been granted service connection for bilateral hearing loss (rated as 80 percent disabling), residuals of cold injury of the right lower extremity (rated as 20 percent disabling), residuals of cold injury of the left lower extremity (rated as 20 percent disabling), tinnitus (rated as 10 percent disabling), residuals of cold injury of the right upper extremity (rated as 10 percent disabling), and residuals of cold injury of the left upper extremity (rated as 10 percent disabling); the combined rating is 90 percent.  Hence, the Veteran meets the minimum percentage requirements, under 38 C.F.R. § 4.16(a) for consideration of a schedular TDIU.  See 38 C.F.R. § 4.16(a) (2011).

The Board previously remanded this matter in September 2010 and December 2011 to obtain adequate medical information on the remaining question of whether the Veteran's service-connected disabilities render him unemployable.  The Board in its September 2010 remand pointed out that a February 2006 VA examination was inadequate because the examiner failed to consider all of the Veteran's service-connected disabilities in rendering the opinion on unemployability.  Specifically, while noting the Veteran's hearing loss, the February 2006 examiner did not account for this disability in opining on Veteran's unemployability.

Accordingly, per the Board's September 2010 remand directives two VA examinations were conducted.  One was conducted by an audiologist who determined that the Veteran's hearing loss and tinnitus, alone, would not significantly impact his ability to obtain or maintain employment.  Another was conducted by a general physician who determined that it is unlikely that the Veteran's cold injuries would prevent him from obtaining or retaining substantially gainful employment, unless the employment involved being outside.  However the examiners again failed to take into account all of the Veteran's service-connected disabilities in rendering the opinions.

Because of this continued failure to properly address whether all of the Veteran's service connected disabilities alone or in concert with each other, would prevent him from obtaining or retaining substantially gainful employment, the Board again remanded this matter in December 2011, for the specific purpose of obtaining such an opinion.  Thereafter, the Veteran underwent additional VA examinations in January 2012, which included a general medical examination limited to addressing whether the cold injuries affecting the bilateral hands and feet affected his employability.  The examiner in this examination gave an opinion that the cold injuries to his hands and feet would likely interfere with physical or exertional types of employment, but that sedentary and other types of employment not involving extensive walking or standing would not be affected.  No opinion as to the impact from his hearing loss was given in this general medical examination.  

Also obtained was a January 2012 VA audiological examination which was limited to addressing the impact of his hearing loss disability on his employability.  The VA audiological examiner gave an opinion that the degree of the Veteran's hearing loss and poor recognition ability would limit the Veteran's ability to obtain and maintain gainful employment.  His tinnitus was also described as impacting his ability to work, with the Veteran describing himself as unable to communicate very well.  Again, no mention in this is made as to the impact of the cold injuries to his hands and feet on his employability in conjunction with the hearing loss.  

Thus the development in this matter persists in being inadequate, as the examiners again failed to take into account all of the Veteran's service-connected disabilities in rendering the opinions regarding unemployability.  Further the January 2012 VA audiological examiner, while describing the Veteran's ability to ability to obtain and maintain gainful employment as be limited by his hearing loss, did not answer whether this hearing loss is of such an extent as to preclude such gainful employment.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).

Accordingly the Board finds that the directives of the prior September 2010 and December 2011 remands have not been substantially complied with, necessitating yet another remand for further corrective action.  

The Board again finds that the RO must arrange for the Veteran to undergo another VA general medical examination, by an appropriate physician, to obtain a medical opinion as to whether he is rendered unemployable solely as a result of his service-connected disabilities.  The examiner should clearly opine whether the Veteran's service-connected disabilities, either individually or in concert, render(s) him unable to obtain or retain substantially gainful employment.   

In providing the requested is opinion, the examiner should address not only the medical records and prior examinations reports, but also the Veteran's own lay assertions, particularly describing the effects of his service connected disabilities on his ability to work.  He submitted a statement in January 2012 describing his loss of hearing making it difficult to communicate with coworkers, which was dangerous in many situations, and his cold injury residuals making it difficult to pick up or tools.  

The Veteran is hereby advised that failure to report for the scheduled VA examination, without good cause, shall result in denial of the claim for a TDIU (which is a claim for increase).  See 38 C.F.R. § 3.655(b) (2011).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  If the Veteran fails to report to the scheduled examination, the RO should obtain and associate with the claims file (a) copy(ies) of the notice(s) of the examination sent to him by the pertinent VA medical facility.

Prior to arranging for the Veteran to undergo VA examination, to ensure that all due process requirements are met, and that the record before the examiner is complete, the RO should also give the Veteran another opportunity to provide information and/or evidence pertinent to the claim on appeal.  The RO's letter to the Veteran should explain that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2011) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).

Thereafter, the RO should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2011).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claim on appeal.

Accordingly, this matter is hereby REMANDED to the RO, via the AMC, for the following action:
 
1.  The RO should send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to enable it to obtain any additional evidence pertinent to the claim on appeal that is not currently of record.

The RO should also clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

2.  If the Veteran responds, the RO should assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, the RO should notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

3.  After all records and/or responses received from each contacted entity have been associated with the claims file, or, the time period for the Veteran's response has expired, the RO should arrange for the Veteran to undergo VA general medical examination, by an appropriate physician, at a VA medical facility.  Because a single opinion that addresses all of the Veteran's service-connected disabilities is sought, the RO should not again arrange for the Veteran to undergo multiple examinations.

The entire claims file, to include a complete copy of the REMAND must be made available to the physician designated to examine the Veteran, and the examination report should reflect consideration of the Veteran's documented medical history and assertions.  All appropriate tests and studies should be accomplished (with all findings made available to the requesting examiner prior to the completion of his or her report), and all clinical findings should be reported in detail. 

In particular, the examiner should describe the functional effects of each service-connected disability on the Veteran's ability to perform the physical and/or mental acts required for employment.  

Then, the physician should render an opinion, consistent with sound medical principles, as to whether-without regard to any nonservice-connected disabilities or the Veteran's age-it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the Veteran's service-connected bilateral hearing loss, tinnitus, and residuals of cold injuries of the upper and lower extremities, either individually or in concert, render(s) him unable to obtain and retain substantially gainful employment.

In rendering the above-noted findings and opinion, the physician should consider and discuss all pertinent lay and medical evidence, to include the  medical records and prior examinations reports, as well as the Veteran's own lay assertions, particularly those describing the effects of his service connected disabilities on his ability to work.  

The physician should set forth all examination findings, along with complete rationale for the conclusions reached, in a printed (typewritten) report.

4.  If the Veteran fails to report to the scheduled examination, the RO must obtain and associate with the claims file a copy of any notice(s) of the date and time of the examination sent to him by the pertinent VA medical facility.

5.  To help avoid future remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND. If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

6.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should readjudicate the claim for a TDIU. 

If the Veteran fails, without good cause, to report to the scheduled examination, the RO should apply the provisions of 38 C.F.R. § 3.655(b), as appropriate. 

Otherwise, the RO should adjudicate the claim for a TDIU in light of pertinent evidence and legal authority.

7.  If the benefit sought on appeal remains denied, the RO must furnish to the Veteran and his representative an appropriate supplemental SOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied. The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369   (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2011).  The RO is reminded that this appeal has been advanced on the Board's docket.



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2011).



